DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/849,436 filed on 04/15/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  

“230”,
“335”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“103”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a train control system (machine). Dependent claims 2-9 are also directed towards a train control system (machine). Claim 10 is directed towards a method (process). Dependent claims 11-18 are also directed towards a method (process). Finally, claim 19 is directed towards a train control system (machine). Dependent claim 20 is also directed towards a train control system (machine).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 10 as one example, the claim recites carrying a mobile component to within a threshold distance or less from at least one of a device, feature, or short range transceiver located on one or more locomotives of one or more consists in the train, wirelessly communicating between the at least one of a device, feature, or short range transceiver located on each of the one or more locomotives in the one or more consists in the train and the mobile component when the at least one of a device, feature, or short range transceiver and the mobile component are brought within the threshold distance or less from each other, exchanging an identifier unique to the one or more consists in the train or unique to a wireless network associated with the one or more consists between the mobile component and each of the one or more locomotives, wherein the mobile component exchanges the unique identifier with each of the one or more locomotives automatically or upon an action of an operator when the operator brings the mobile component to within the threshold distance or less of each of the one or more locomotives, and limiting communication of wireless control commands or diagnostic information from the lead locomotive of the one or more locomotives such that the commands or diagnostic information may be communicated only to others of the one or more locomotives that have been verifiably identified as being associated with the lead locomotive by exchange of the unique identifier with the mobile component carried by the operator. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. The invention or inventive concept is performed by a human as the central part of the system requires a human for performance. For example, the claim encompasses a train operator receiving unique train consist identification to remotely detect anomalies and/or communication interruptions. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claims 1 and 10 recite three additional element – a mobile component, a device, feature, or short range transceiver, and a unique identifier. All three elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic mobile component, device, feature, or short range transceiver, and unique identifier. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 19 recites three additional element – a mobile component, a second wireless network, and an identifier. All three elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic mobile component, second wireless network, and identifier. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
This type of abstract idea recited in claims 1-20 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claims 1 and 10, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a mobile component, a device, feature, or short range transceiver, and a unique identifier amount to no more than mere instructions to apply the exception using a generic mobile component, device, feature, or short range transceiver, and unique identifier. Mere instructions to apply an exception using a mobile component, a device, feature, or short range transceiver, and a unique identifier cannot provide an inventive concept.
With regards to claim 19, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a mobile component, a second wireless network, and an identifier amount to no more than mere instructions to apply the exception using a generic mobile component, second wireless network, and identifier. Mere instructions to apply an exception using a mobile component, a second wireless network, and an identifier cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-9, 11-18, and 20 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1, 10, and 19. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 8 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2011/0238241 A1) in view of Kraeling (U.S. Pub. No. 2005/0010338 A1) in further view of Shubs, JR. (U.S. Pub. No. 2017/0129514 A1).

Regarding Claim 1:
Brady teaches:
A train control system configured to enable rapid, reliable, and verifiable association of, (“A train control system 100 is illustrated in FIG. 2. A train 101 includes multiple vehicles 102 a-n, such as locomotives and freight cars as is typical on a freight train. The first vehicle 102 a includes an onboard train control system 110. The onboard system 110 typically includes an onboard computer/controller, a high power radio transceiver for communication” (Brady: Detailed Description – 9th paragraph, FIG. 1-2))
a mobile component carried by an operator, (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
the train control system comprising:, (“A train control system 100 is illustrated in FIG. 2. A train 101 includes multiple vehicles 102 a-n, such as locomotives and freight cars as is typical on a freight train. The first vehicle 102 a includes an onboard train control system 110. The onboard system 110 typically includes an onboard computer/controller, a high power radio transceiver for communication” (Brady: Detailed Description – 9th paragraph, FIG. 1-2))
the mobile component configured to be carried by an operator from one of the one or more locomotives to another of the one or more locomotives in the one or more consists in the train;, (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
and the mobile component being configured to, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
the mobile component being configured to communicate with each of the one or more locomotives and, (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
the mobile component being configured to, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
upon an action of the operator when the operator brings the mobile component, (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
and the train control system being configured to, (“A train control system 100 is illustrated in FIG. 2. A train 101 includes multiple vehicles 102 a-n, such as locomotives and freight cars as is typical on a freight train. The first vehicle 102 a includes an onboard train control system 110. The onboard system 110 typically includes an onboard computer/controller, a high power radio transceiver for communication” (Brady: Detailed Description – 9th paragraph, FIG. 1-2))
the mobile component carried by the operator., (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
Brady does not teach but Kraeling teaches:
with at least one of a device, feature, or short range transceiver located on one or more locomotives of one or more consists in a train,, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
the at least one of a device, feature, or short range transceiver located on each of the one or more locomotives in the one or more consists in the train, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
limit communication of wireless control commands or diagnostic information from a lead locomotive of the one or more locomotives such that the commands or diagnostic information are communicated only to other locomotives of the one or more locomotives that have been verifiably identified as being associated with the lead locomotive by exchange of the unique identifier with, (“In another form, a transponder may be programmed with train specific information as a train, or lead locomotive of the train passes the transponder. For example, a train length and speed of a passing train may be time-stamped and programmed into the transponder so that the transponder can provide this information to a subsequently passing train to allow the subsequently passing train to maintain a safe distance from the previous train based on the information stored in the transponder. In another aspect, control of remote locomotives in a train may be accomplished using the transponder system. A transponder may be encoded with appropriate remote locomotive control information by a lead locomotive passing the transponder. As a remote locomotive of the train subsequently passes the lead locomotive encoded transponder, the remote can receive the encoded remote locomotive control information and operate according to the received information. For example, if communications between a lead locomotive and one or more remote locomotives in the train are lost, the lead locomotive may use transponders to control the remote locomotive(s). In another aspect, each transponder may be encoded with a unique identifier. The unique identifier may be associated with desired movement control information corresponding to a positioned location of the transponder within a rail system. The desired movement control information for each transponder a locomotive may detect may be stored on board the locomotive, for example, in a relational database in the LCU, so that each transponder's identifier may be cross referenced to its associated movement control information. Accordingly, as a locomotive passes a transponder and detects the unique identifier of the transponder, the identifier may be cross referenced to the associated movement control information and the control information corresponding to the detected transponder may be used to control the locomotive.” (Kraeling: Detailed Description of the Invention – 26th-27th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Brady in view of Kraeling does not teach but Shubs, JR. teaches:
communicate with each other wirelessly, (“via a direct data link and/or a wireless communication” (Shubs, JR.: Detailed Description – 45th paragraph))
when brought within a threshold distance or less from each other;, (“When a component detects that an operating parameter has deviated from the predetermined range, or has crossed a predetermined threshold” (Shubs, JR.: Detailed Description – 38th paragraph) Examiner Note: The broadest reasonable interpretation determines that the operating parameter is interpreted as the distance between the mobile component and the one of a device, feature, or short range transceiver in this case.)
exchange a unique identifier associated with the one or more consists in the train or associated with a wireless network operational on the one or more consists;, (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
exchange the unique identifier with each of the one or more locomotives automatically or, (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
to within the threshold distance or less of each of the one or more locomotives;, (“When a component detects that an operating parameter has deviated from the predetermined range, or has crossed a predetermined threshold” (Shubs, JR.: Detailed Description – 38th paragraph) Examiner Note: The broadest reasonable interpretation determines that the operating parameter is interpreted as the distance between the mobile component and the one or more locomotives in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady in view of Kraeling with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 2:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 1. Brady does not teach but Kraeling teaches:
The train control system of claim 1, wherein the at least one of a device, feature, or short range transceiver located on one or more locomotives of one or more consists in the train comprises, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Brady in view of Kraeling does not teach but Shubs, JR. teaches:
[…] a Bluetooth device., (“The wireless communications may include satellite, cellular, infrared, and any other type of wireless communications that enable the communication units to exchange information” (Shubs, JR.: Detailed Description – 45th paragraph) Examiner Note: The broadest reasonable interpretation determines that the transceiver performing wireless communication includes Bluetooth as a type of wireless communication.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady in view of Kraeling with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 3:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 1. Brady does not teach but Kraeling teaches:
The train control system of claim 1, wherein the at least one of a device, feature, or short range transceiver located on one or more locomotives of one or more consists in the train comprises, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
[…] an Infrared (IR) device., (“a transponder may be remotely programmed via RF, infrared (IR)” (Kraeling: Detailed Description of the Invention – 25th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Regarding Claim 4:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 1. Brady does not teach but Kraeling teaches:
The train control system of claim 1, wherein the at least one of a device, feature, or short range transceiver located on one or more locomotives of one or more consists in the train comprises, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Brady in view of Kraeling does not teach but Shubs, JR. teaches:
[…] a radio frequency identification (RFID) device., (“radio frequency identification (RFID)” (Shubs, JR.: Detailed Description – 35th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady in view of Kraeling with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 5:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 1. Brady further teaches:
The train control system of claim 1, wherein the mobile component comprises, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1))
Brady does not teach but Kraeling teaches:
[…] a transceiver communicatively compatible with the at least one of a device, feature, or short range transceiver., (“It is known to track train cars using automatic equipment identifier (AEI) systems that include a transponder mounted to each car as well as each locomotive in the train. A transponder reader is positioned at a strategic point along the rail to identify each transponder-equipped car when the car passes the reader.” (Kraeling: Detailed Description of the Invention – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Regarding Claim 6:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 5. Brady further teaches:
The train control system of claim 5, wherein the mobile component comprises, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1))
Brady does not teach but Shubs, JR. teaches:
[…] a radio frequency identification (RFID) card., (“radio frequency identification (RFID)” (Shubs, JR.: Detailed Description – 35th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 7:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 1. Brady further teaches:
The train control system of claim 1, wherein the mobile component is configured to, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1))
[…] upon the operator moving the mobile component […], (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2))
Brady does not teach but Shubs, JR. teaches:
[…] exchange the unique identifier with each of the one or more locomotives […], (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
[…] to within the threshold distance or less of each of the one or more locomotives., (“When a component detects that an operating parameter has deviated from the predetermined range, or has crossed a predetermined threshold” (Shubs, JR.: Detailed Description – 38th paragraph) Examiner Note: The broadest reasonable interpretation determines that the operating parameter is interpreted as the distance between the mobile component and the one or more locomotives in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 8:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 7. Brady further teaches:
The train control system of claim 7, wherein the mobile component is configured to, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1))
[…] upon the operator scanning a bar code located on each of the one or more locomotives with a bar code reader of the mobile component or presenting a bar code on the mobile component to a bar code scanner on each of the one or more locomotives., (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component able to scan the bar code located on each of the one or more locomotives in this case.)
Brady does not teach but Shubs, JR. teaches:
[…] exchange the unique identifier with each of the one or more locomotives […], (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 9:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 1. Brady further teaches:
The train control system of claim 1, wherein the unique identifier comprises, (“The database 212 stores identifiers (e.g., identification numbers) associated with AEI tags on the train” (Brady: Detailed Description – 11th paragraph, FIG. 2))
Brady does not teach but Shubs, JR. teaches:
[…] at least one of a Wi-Fi secured password or an employee identification., (“a username, a password, a pin number, an electromagnetic passkey, or other credential of the user.” (Shubs, JR.: Detailed Description – 59th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 10:
Brady teaches:
A method of rapidly, reliably and verifiably associating locomotives in a train, (“certain method steps are delineated as separate steps; however, these steps should not be construed as necessarily distinct nor order dependent in their performance. A train control system 100 is illustrated in FIG. 2. A train 101 includes multiple vehicles 102 a-n, such as locomotives and freight cars as is typical on a freight train. The first vehicle 102 a includes an onboard train control system 110. The onboard system 110 typically includes an onboard computer/controller, a high power radio transceiver for communication” (Brady: Detailed Description – 8th-9th paragraphs, FIG. 1-2))
the method comprising:, (“certain method steps are delineated as separate steps; however, these steps should not be construed as necessarily distinct nor order dependent in their performance. A train control system 100 is illustrated in FIG. 2. A train 101 includes multiple vehicles 102 a-n, such as locomotives and freight cars as is typical on a freight train. The first vehicle 102 a includes an onboard train control system 110. The onboard system 110 typically includes an onboard computer/controller, a high power radio transceiver for communication” (Brady: Detailed Description – 8th-9th paragraphs, FIG. 1-2))
carrying a mobile component, (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2))
and the mobile component, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
and the mobile component, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
wherein the mobile component, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
upon an action of an operator when the operator brings the mobile component, (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
the mobile component carried by the operator., (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
Brady does not teach but Kraeling teaches:
with a lead locomotive of the train,, (“lead locomotive of the train” (Kraeling: Detailed Description of the Invention – 26th paragraph))
at least one of a device, feature, or short range transceiver located on one or more locomotives of one or more consists in the train;, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
the at least one of a device, feature, or short range transceiver located on each of the one or more locomotives in the one or more consists in the train, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
when the at least one of a device, feature, or short range transceiver, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
and limiting communication of wireless control commands or diagnostic information from the lead locomotive of the one or more locomotives such that the commands or diagnostic information may be communicated only to others of the one or more locomotives that have been verifiably identified as being associated with the lead locomotive by exchange of the unique identifier with, (“In another form, a transponder may be programmed with train specific information as a train, or lead locomotive of the train passes the transponder. For example, a train length and speed of a passing train may be time-stamped and programmed into the transponder so that the transponder can provide this information to a subsequently passing train to allow the subsequently passing train to maintain a safe distance from the previous train based on the information stored in the transponder. In another aspect, control of remote locomotives in a train may be accomplished using the transponder system. A transponder may be encoded with appropriate remote locomotive control information by a lead locomotive passing the transponder. As a remote locomotive of the train subsequently passes the lead locomotive encoded transponder, the remote can receive the encoded remote locomotive control information and operate according to the received information. For example, if communications between a lead locomotive and one or more remote locomotives in the train are lost, the lead locomotive may use transponders to control the remote locomotive(s). In another aspect, each transponder may be encoded with a unique identifier. The unique identifier may be associated with desired movement control information corresponding to a positioned location of the transponder within a rail system. The desired movement control information for each transponder a locomotive may detect may be stored on board the locomotive, for example, in a relational database in the LCU, so that each transponder's identifier may be cross referenced to its associated movement control information. Accordingly, as a locomotive passes a transponder and detects the unique identifier of the transponder, the identifier may be cross referenced to the associated movement control information and the control information corresponding to the detected transponder may be used to control the locomotive.” (Kraeling: Detailed Description of the Invention – 26th-27th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Brady in view of Kraeling does not teach but Shubs, JR. teaches:
to within a threshold distance or less from, (“When a component detects that an operating parameter has deviated from the predetermined range, or has crossed a predetermined threshold” (Shubs, JR.: Detailed Description – 38th paragraph) Examiner Note: The broadest reasonable interpretation determines that the operating parameter is interpreted as the distance between the mobile component and the one of a device, feature, or short range transceiver in this case.)
wirelessly communicating between, (“via a direct data link and/or a wireless communication” (Shubs, JR.: Detailed Description – 45th paragraph))
are brought within the threshold distance or less from each other;, (“When a component detects that an operating parameter has deviated from the predetermined range, or has crossed a predetermined threshold” (Shubs, JR.: Detailed Description – 38th paragraph) Examiner Note: The broadest reasonable interpretation determines that the operating parameter is interpreted as the distance between the mobile component and the one of a device, feature, or short range transceiver in this case.)
exchanging an identifier unique to the one or more consists in the train or unique to a wireless network associated with the one or more consists between the mobile component and each of the one or more locomotives,, (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
exchanges the unique identifier with each of the one or more locomotives automatically or, (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
to within the threshold distance or less of each of the one or more locomotives;, (“When a component detects that an operating parameter has deviated from the predetermined range, or has crossed a predetermined threshold” (Shubs, JR.: Detailed Description – 38th paragraph) Examiner Note: The broadest reasonable interpretation determines that the operating parameter is interpreted as the distance between the mobile component and the one or more locomotives in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady in view of Kraeling with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 11:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 10. Brady does not teach but Kraeling teaches:
The method of claim 10, wherein the at least one of a device, feature, or short range transceiver located on one or more locomotives of one or more consists in the train comprises, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Brady in view of Kraeling does not teach but Shubs, JR. teaches:
[…] a Bluetooth device., (“The wireless communications may include satellite, cellular, infrared, and any other type of wireless communications that enable the communication units to exchange information” (Shubs, JR.: Detailed Description – 45th paragraph) Examiner Note: The broadest reasonable interpretation determines that the transceiver performing wireless communication includes Bluetooth as a type of wireless communication.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady in view of Kraeling with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 12:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 10. Brady does not teach but Kraeling teaches:
The method of claim 10, wherein the at least one of a device, feature, or short range transceiver located on one or more locomotives of one or more consists in the train comprises, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
[…] an Infrared (IR) device., (“a transponder may be remotely programmed via RF, infrared (IR)” (Kraeling: Detailed Description of the Invention – 25th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Regarding Claim 13:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 10. Brady does not teach but Kraeling teaches:
The method of claim 10, wherein the at least one of a device, feature, or short range transceiver located on one or more locomotives of one or more consists in the train comprises, (“a transponder mounted to each car as well as each locomotive in the train” (Kraeling: Detailed Description of the Invention – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Brady in view of Kraeling does not teach but Shubs, JR. teaches:
[…] a radio frequency identification (RFID) device., (“radio frequency identification (RFID)” (Shubs, JR.: Detailed Description – 35th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady in view of Kraeling with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 14:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 10. Brady further teaches:
The method of claim 10, wherein the mobile component comprises, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1))
Brady does not teach but Kraeling teaches:
[…] a transceiver communicatively compatible with the at least one of a device, feature, or short range transceiver., (“It is known to track train cars using automatic equipment identifier (AEI) systems that include a transponder mounted to each car as well as each locomotive in the train. A transponder reader is positioned at a strategic point along the rail to identify each transponder-equipped car when the car passes the reader.” (Kraeling: Detailed Description of the Invention – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Regarding Claim 15:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 14. Brady further teaches:
The method of claim 14, wherein the mobile component comprises, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1))
Brady does not teach but Shubs, JR. teaches:
[…] a radio frequency identification (RFID) card., (“radio frequency identification (RFID)” (Shubs, JR.: Detailed Description – 35th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 16:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 10. Brady further teaches:
The method of claim 10, wherein the mobile component, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1))
[…] upon the operator moving the mobile component […], (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2))
Brady does not teach but Shubs, JR. teaches:
[…] exchanges the unique identifier with each of the one or more locomotives […], (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
[…] to within the threshold distance or less of each of the one or more locomotives., (“When a component detects that an operating parameter has deviated from the predetermined range, or has crossed a predetermined threshold” (Shubs, JR.: Detailed Description – 38th paragraph) Examiner Note: The broadest reasonable interpretation determines that the operating parameter is interpreted as the distance between the mobile component and the one or more locomotives in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 17:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 16. Brady further teaches:
The method of claim 16, wherein the mobile component, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1))
[…] upon the operator scanning a bar code located on each of the one or more locomotives with a bar code reader of the mobile component or presenting a bar code on the mobile component to a bar code scanner on each of the one or more locomotives., (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component able to scan the bar code located on each of the one or more locomotives in this case.)
Brady does not teach but Shubs, JR. teaches:
[…] exchanges the unique identifier with each of the one or more locomotives […], (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 18:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 10. Brady further teaches:
The method of claim 10, wherein the unique identifier comprises, (“The database 212 stores identifiers (e.g., identification numbers) associated with AEI tags on the train” (Brady: Detailed Description – 11th paragraph, FIG. 2))
Brady does not teach but Shubs, JR. teaches:
[…] at least one of a Wi-Fi secured password or an employee identification., (“a username, a password, a pin number, an electromagnetic passkey, or other credential of the user.” (Shubs, JR.: Detailed Description – 59th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 19:
Brady teaches:
A train control system configured to enable rapid, reliable, and verifiable association of, (“A train control system 100 is illustrated in FIG. 2. A train 101 includes multiple vehicles 102 a-n, such as locomotives and freight cars as is typical on a freight train. The first vehicle 102 a includes an onboard train control system 110. The onboard system 110 typically includes an onboard computer/controller, a high power radio transceiver for communication” (Brady: Detailed Description – 9th paragraph, FIG. 1-2))
the train control system comprising:, (“A train control system 100 is illustrated in FIG. 2. A train 101 includes multiple vehicles 102 a-n, such as locomotives and freight cars as is typical on a freight train. The first vehicle 102 a includes an onboard train control system 110. The onboard system 110 typically includes an onboard computer/controller, a high power radio transceiver for communication” (Brady: Detailed Description – 9th paragraph, FIG. 1-2))
at least one of a mobile component configured to be carried by an operator from one of the one or more locomotives to another of the one or more locomotives in the one or more consists in the train, or a separate, second wireless network communicatively coupled to the one or more locomotives in the one or more consists in the train;, (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
and the at least one of the mobile component, or the separate, second wireless network being configured to communicate with each other wirelessly; the mobile component, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
the mobile component being configured to, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
upon an action of the operator when the operator brings the mobile component, (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
and the train control system being configured to, (“A train control system 100 is illustrated in FIG. 2. A train 101 includes multiple vehicles 102 a-n, such as locomotives and freight cars as is typical on a freight train. The first vehicle 102 a includes an onboard train control system 110. The onboard system 110 typically includes an onboard computer/controller, a high power radio transceiver for communication” (Brady: Detailed Description – 9th paragraph, FIG. 1-2))
the mobile component carried by the operator or with the separate, second wireless network., (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the AEI reader is interpreted to be the mobile component.)
Brady does not teach but Kraeling teaches:
a lead locomotive in a consist in a train, (“lead locomotive of the train” (Kraeling: Detailed Description of the Invention – 26th paragraph))
limit communication of wireless control commands or diagnostic information from a lead locomotive of the one or more locomotives such that the commands or diagnostic information may be communicated only to others of the one or more locomotives that have been verifiably identified as being associated with the lead locomotive by exchange of the unique identifier with, (“In another form, a transponder may be programmed with train specific information as a train, or lead locomotive of the train passes the transponder. For example, a train length and speed of a passing train may be time-stamped and programmed into the transponder so that the transponder can provide this information to a subsequently passing train to allow the subsequently passing train to maintain a safe distance from the previous train based on the information stored in the transponder. In another aspect, control of remote locomotives in a train may be accomplished using the transponder system. A transponder may be encoded with appropriate remote locomotive control information by a lead locomotive passing the transponder. As a remote locomotive of the train subsequently passes the lead locomotive encoded transponder, the remote can receive the encoded remote locomotive control information and operate according to the received information. For example, if communications between a lead locomotive and one or more remote locomotives in the train are lost, the lead locomotive may use transponders to control the remote locomotive(s). In another aspect, each transponder may be encoded with a unique identifier. The unique identifier may be associated with desired movement control information corresponding to a positioned location of the transponder within a rail system. The desired movement control information for each transponder a locomotive may detect may be stored on board the locomotive, for example, in a relational database in the LCU, so that each transponder's identifier may be cross referenced to its associated movement control information. Accordingly, as a locomotive passes a transponder and detects the unique identifier of the transponder, the identifier may be cross referenced to the associated movement control information and the control information corresponding to the detected transponder may be used to control the locomotive.” (Kraeling: Detailed Description of the Invention – 26th-27th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Kraeling in order to create a safe and effective system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Kraeling’s method and system for controlling locomotives as “systems typically require rail yard personnel to actively control movement of the locomotive via the OCU. To reduce demands on the operator, a degree of automated remote control would be desired.” (Kraeling: Background of the Invention – 3rd paragraph) By combining Brady and Kraeling, “securing the operation of the locomotive by restricting its movement to the rail yard (or permitted areas within the yard) would be of added value for safety purposes.” (Kraeling: Background of the Invention – 3rd paragraph)
Brady in view of Kraeling does not teach but Shubs, JR. teaches:
over a first wireless network with a wireless node located on one or more other locomotives of one or more consists in the train,, (“The propulsion subsystems 116 of the powered units 108, 110 in the lead consist 114 may be connected and communicatively coupled with each other by a network connection 118. In one embodiment, the network connection 118 includes a net port and jumper cable that extends along the train 102 and between the powered units 108, 110. The network connection 118 may be a cable that includes twenty seven pins on each end that is referred to as a multiple unit cable, or MU cable.” (Shubs, JR.: Detailed Description – 27th paragraph, FIG. 1))
the wireless node located on each of the one or more locomotives in the one or more consists in the train, (“The propulsion subsystems 116 of the powered units 108, 110 in the lead consist 114 may be connected and communicatively coupled with each other by a network connection 118. In one embodiment, the network connection 118 includes a net port and jumper cable that extends along the train 102 and between the powered units 108, 110. The network connection 118 may be a cable that includes twenty seven pins on each end that is referred to as a multiple unit cable, or MU cable.” (Shubs, JR.: Detailed Description – 27th paragraph, FIG. 1))
and the separate, second wireless network being configured to, (“The propulsion subsystems 116 of the powered units 108, 110 in the lead consist 114 may be connected and communicatively coupled with each other by a network connection 118. In one embodiment, the network connection 118 includes a net port and jumper cable that extends along the train 102 and between the powered units 108, 110. The network connection 118 may be a cable that includes twenty seven pins on each end that is referred to as a multiple unit cable, or MU cable. Alternatively, a different wire, cable, or bus, or other communication medium, may be used as the network connection 118. For example, the network connection 118 may represent an Electrically Controlled Pneumatic Brake line (ECPB), a fiber optic cable, or wireless connection. Similarly, the propulsion subsystems 156 of the powered units 148, 150 in the trailing consist 140 may be connected and communicatively coupled to each other by the network connection 118, such as a MU cable extending between the powered units 148, 150. The network connection 118 may include several channels over which network data is communicated. Each channel may represent a different pathway for the network data to be communicated. For example, different channels may be associated with different wires or busses of a multi-wire or multi-bus cable. Alternatively, the different channels may represent different frequencies or ranges of frequencies over which the network data is transmitted.” (Shubs, JR.: Detailed Description – 27th-28th paragraphs, FIG. 1))
exchange with each of the one or more locomotives an identifier unique to the one or more consists in the train or unique to the first wireless network;, (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
exchange the unique identifier with each of the one or more locomotives automatically or, (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
to within the threshold distance or less of each of the one or more locomotives;, (“When a component detects that an operating parameter has deviated from the predetermined range, or has crossed a predetermined threshold” (Shubs, JR.: Detailed Description – 38th paragraph) Examiner Note: The broadest reasonable interpretation determines that the operating parameter is interpreted as the distance between the mobile component and the one or more locomotives in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady in view of Kraeling with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)
Regarding Claim 20:
Brady in view of Kraeling in further view of Shubs, JR. as shown in the rejection above, discloses the limitations of claim 19. Brady further teaches:
The train control system of claim 19, wherein the mobile component is configured to, (“an AEI tag reader 220” (Brady: Detailed Description – 10th paragraph, FIG. 1))
[…] upon the operator moving the mobile component […], (“Next, the AEI reader 220 reads the AEI tags 120 on each of the vehicles 102 a-n of the train 101. This may be accomplished by, for example, a human being carrying a hand held AEI tag reader 220 while “walking the train” prior to movement of the train 101.” (Brady: Detailed Description – 13th paragraph, FIG. 1-2))
Brady does not teach but Shubs, JR. teaches:
[…] exchange the unique identifier with each of the one or more locomotives […], (“As shown in FIG. 4 a user interface on-board or off-board a locomotive may include a GUI 492 configured to display information and receive user inputs associated with the train 102. The GUI 492 may be a graphic display tool including menus (e.g., drop-down menus), modules, buttons, soft keys, toolbars, text boxes, field boxes, windows, and other means to facilitate the conveyance and transfer of information between a user and remote off-board controller interface 204 and/or on-board controller 200. Access to the features of either controller may require user authentication, such as, for example, a username, a password, a pin number, an electromagnetic passkey, etc., to display certain information and/or functionalities of the GUI 492.” (Shubs, JR.: Detailed Description – 51st paragraph, FIG. 1-4))
[…] to within the threshold distance or less of each of the one or more locomotives., (“When a component detects that an operating parameter has deviated from the predetermined range, or has crossed a predetermined threshold” (Shubs, JR.: Detailed Description – 38th paragraph) Examiner Note: The broadest reasonable interpretation determines that the operating parameter is interpreted as the distance between the mobile component and the one or more locomotives in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Brady with these above aforementioned teachings from Shubs, JR. in order to create a user-friendly and efficient system and method for associating wireless nodes of a consist. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Brady’s vehicle identification tag and train control integration system with Shubs, JR.’s locomotive ride-through control system and method as “rail systems include areas where stopping the train is a problem. As an example, a particular section of the rail line may have a grade that forces the train to rely on momentum to reach the top of the grade. If the train stops before reaching the top of the grade, the one or more locomotive consists in the train may not have sufficient power or traction to pull the train up the grade from a standing start.” (Shubs, JR.: Background – 2nd paragraph) Combining Brady and Shubs, JR. would therefore create a reliable control system and “eliminate the need for an operator on-board the train.” (Shubs, JR.: Background – 5th paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667   

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667